DETAILED ACTION
This communication is response to the application filed 09/28/2020. Claims 1-30 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-4, 6-13, 15-18, 20-27, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2011/0243056 to Jen Yu-Chin (hereafter Jen) in view of US Pub. 2019/0334749 to Hai Tang (hereafter Tang).

Regarding claim 1, Jen discloses a method of wireless communication performed by a user equipment (UE) (see Jen, ¶ 0132), comprising: 
receiving a multicast channel configuration that indicates a set of multicast channel time domain resources allocated to a multicast channel for a first multicast broadcast area (see Jen, ¶ 0132: the cell can be under, for example, two MBSFN areas, and these two MBSFN areas can use the same component carrier (e.g. shared by scheduling) or different component carriers for MBMS/MBSFN transmission, and both of the MBSFN areas can use the same MBSFN reference signal or different MBSFN reference signals in the cell, wherein the usage of the MBSFN reference signal is decided according to component carrier and/or MBSFN area ID and/or cell ID and/or UE (e.g. by UE specific reference signal) and/or channel condition (e.g. measurement report) and/or CFI value (e.g. control format indicator) and/or MBSFN subframe); 
frequency domain density as compared to a second reference signal pattern used for at least one of: a second set of time domain resources of the set of multicast channel time domain resources, or a second multicast broadcast area (see Jen, ¶ 0132: In the process 1100, the cell can be under, for example, two MBSFN areas, and these two MBSFN areas can use the same component carrier (e.g. shared by scheduling) or different component carriers for MBMS/MBSFN transmission, and both of the MBSFN areas can use the same MBSFN reference signal or different MBSFN reference signals in the cell……. To know different MBSFN reference signals in advance, the UE should have been configured with the MBSFN reference signals/MBSFN reference signal patterns/MBSFN reference signal densities through higher layer signaling; (since the paragraph is about MBMS/MBSFN transmission signaling and scheduling comprising MBMS control and traffic channels is implicitly disclosed by Jen, even although the paragraph 132 does not explicitly mention these elements. These MBMS elements have to be scheduled, received and decoded based on reference signals, which may be different for different time-multiplexed MBSFNs in the same cell)); and 
decoding the first set of time domain resources based at least in part on the first reference signal pattern (see Jen, ¶ 0032: it is implicit that the UE decoded the received MBMS channel(s) using the corresponding differ reference signal patterns, as indicated to the UE).

However, Tang discloses receiving an indication of a first set of time domain resources that have a first reference signal pattern that differs in frequency domain density as compared to a second reference signal pattern (see Tang, ¶ 0014 and ¶ 0099: in some possible implementation manners, the multiple pilot patterns are provided with different pilot resource densities, where the pilot resource densities include at least one of a time-domain resource density or a frequency-domain resource density).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Tang and incorporate it into the system of Jen to reduce reference signal overhead (see Tang, ¶ 0003).

Regarding claim 2, Jen in view of Tang discloses the method of claim 1, wherein the multicast channel is a multicast control channel and the indication is transmitted in a system information block (see Jen, ¶ 0052: a MCCH configured through system information block 2 (SIB2) on broadcast control channel (BCCH) could indicate more than one MCH; ¶ 0137: the MBMS service can be transmitted, for example, by MCCH, MTCH, MCH, or PDSCH, and the transmission criteria can be, for example, MCS, transmission resources, modulation scheme, coding scheme, transmission scheme/mode (e.g. MIMO), transmission power, and/or radio resources).

Regarding claim 3, Jen in view of Tang discloses the method of claim 1, wherein the multicast channel is a multicast traffic channel or a channel carrying multicast scheduling information for the multicast traffic channel, and the indication is transmitted in a multicast control channel communication (see Jen, ¶ 0052: a MCCH configured through system information block 2 (SIB2) on broadcast control channel (BCCH) could indicate more than one MCH. Other MCHs may still have sessions ongoing when the current one (scheduling by MSAP on MCCH and DSI) stops, e.g. UE currently only monitoring one MCH does not know about DSI for other MCH(s). On the other hand, if a cell supports more than one MBSFN, then MBMS sessions indicated by MCCH and DSI for a MCH could be stopped when sessions on a MCH of another MBSFN is still running To allow scheduling flexibility and radio resource efficiency, normal reference signal should be mixed or multiplexed with MBSFN reference signal; ¶ 0137: the MBMS service can be transmitted, for example, by MCCH, MTCH, MCH, or PDSCH, and the transmission criteria can be, for example, MCS, transmission resources, modulation scheme, coding scheme, transmission scheme/mode (e.g. MIMO), transmission power, and/or radio resources).

Regarding claim 4, Jen in view of Tang discloses the method of claim 1, but does not explicitly disclose wherein the first reference signal pattern is denser in a frequency domain as compared to the second reference signal pattern.
However, Tang discloses wherein the first reference signal pattern is denser in a frequency domain as compared to the second reference signal pattern (see Tang, ¶ 0002: during a high-speed movement, a high pilot density is required to track the 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Tang and incorporate it into the system of Jen to reduce reference signal overhead (see Tang, ¶ 0003).

Regarding claim 6, Jen in view of Tang discloses the method of claim 1, but does not explicitly disclose wherein the indication indicates that channel estimation for each time domain resource, of the first set of time domain resources, does not use a reference signal from any other time domain resource.
However, since Jen discloses the presence of multiple MBMS channels, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to indicates that channel estimation for each time domain resource, of the first set of time domain resources, does not use a reference signal from any other time domain resource based on user design preference to achieve an efficient and unique channel estimation in the communication system.

Regarding claim 7, Jen in view of Tang discloses the method of claim 1, Jen does not explicitly disclose wherein the indication includes a bitmap with a set of bits corresponding to the set of multicast channel time domain resources, wherein a first value of a bit indicates that a corresponding time domain resource has the first reference signal pattern.
However, Tang discloses wherein the indication includes a bitmap with a set of bits corresponding to the set of multicast channel time domain resources, wherein a first value of a bit indicates that a corresponding time domain resource has the first reference signal pattern (see Tang, ¶ 0162: During specific implementation, the network side device 41 may indicate the terminal device 40 of a current available pilot pattern subset in the appointed pilot pattern set by way of identifier values (i.e., bitmap), so that the terminal device 40 selects the appropriate pilot pattern in the pilot pattern subset).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Tang and incorporate it into the system of Jen to reduce reference signal overhead (see Tang, ¶ 0003).

Regarding claim 8, Jen in view of Tang discloses the method of claim 7, Jen further discloses wherein a second value of the bit indicates that the corresponding time domain resource is preceded by a time domain resource from a same multicast broadcast area as the corresponding time domain resource pattern (see Tang, ¶ 0162: During specific implementation, the network side device 41 may indicate the terminal 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Tang and incorporate it into the system of Jen to reduce reference signal overhead (see Tang, ¶ 0003).

Regarding claim 9, Jen in view of Tang discloses the method of claim 7, but does not explicitly disclose wherein the bitmap applies to all multicast channel frames.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of wherein the bitmap applies to all multicast channel frames and incorporate it into the system of Jen based on user design preference to achieve an efficient decoding of multicast channel. One of ordinary skill in the art would have been motivated to perform this teaching since it is well-known in the art to perform this teaching based on user design preference.

Regarding claim 10, Jen in view of Tang discloses the method of claim 7, but does not explicitly disclose wherein the indication further indicates one or more multicast channel frames to which the bitmap applies.
Since Tang discloses using bitmap to indicate time domain resources, it would have been obvious to one of ordinary skill in the art at the time of the invention to 

Regarding claim 11, Jen in view of Tang discloses the method of claim 1, Tang discloses using bitmap but does not explicitly disclose wherein the indication includes a single bit that indicates whether all time domain resources, of the set of multicast channel time domain resources, have the first reference signal pattern.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the well-known teaching of wherein the indication includes a single bit that indicates whether all time domain resources, of the set of multicast channel time domain resources, have the first reference signal pattern and incorporate it into the system of Jen and Tang based on user design preference to achieve efficient scheduling.

Regarding claim 12, Jen in view of Tang discloses the method of claim 1, but does not explicitly disclose wherein decoding the first set of time domain resources comprises performing channel estimation for a time domain resource, of the first set of time domain resources, using a set of reference signals included in the time domain resource and without requiring a reference signal from any other time domain resource.
However, since Jen discloses the presence of multiple MBMS channels, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein decoding the first set of time domain resources comprises performing channel estimation for a time domain resource, of the first set of 

Regarding claim 13, Jen in view of Tang discloses the method of claim 1, further comprising decoding the second set of time domain resources based at least in part on the second reference signal pattern, wherein decoding the second set of time domain resources comprises performing channel estimation for a time domain resource, of the second set of time domain resources, using a set of reference signals included in multiple time domain resources (see Jen, ¶ 0132).

Regarding claim 15, it is rejected for the same reasons as set forth in claim 1. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 16, it is rejected for the same reasons as set forth in claim 2. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 2.

Regarding claim 17, it is rejected for the same reasons as set forth in claim 3. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 3.

Regarding claim 18, it is rejected for the same reasons as set forth in claim 4. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 4.

Regarding claim 20, it is rejected for the same reasons as set forth in claim 6. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 6.

Regarding claim 21, it is rejected for the same reasons as set forth in claim 7. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 7.

Regarding claim 22, it is rejected for the same reasons as set forth in claim 8. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 8.

Regarding claim 23, it is rejected for the same reasons as set forth in claim 9. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 9.

Regarding claim 24, it is rejected for the same reasons as set forth in claim 10. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 10.

Regarding claim 25, it is rejected for the same reasons as set forth in claim 11. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 11.

Regarding claim 26, it is rejected for the same reasons as set forth in claim 12. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 12.

Regarding claim 27, it is rejected for the same reasons as set forth in claim 13. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 13.

Regarding claim 29, it is rejected for the same reasons as set forth in claim 1. Although phrased as a non-transitory computer-readable medium claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 15, it is rejected for the same reasons as set forth in claim 1. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jen in view of Tang and further in view of Pub 2018/0234112 to Eckardt et al. (hereafter Eckardt).

Regarding claim 5, Jen in view of Tang discloses the method of claim 1, but does not explicitly disclose wherein the indication indicates that the first set of time domain resources are self-decodable.
However, Eckardt discloses wherein the indication indicates that the first set of time domain resources are self-decodable (see Eckardt, ¶ 0019).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of wherein the indication indicates that the first set of time domain resources are self-decodable as taught by Eckardt and incorporate it into the system of Jen to achieve an efficient data decoding in the communication system.

Regarding claim 19, it is rejected for the same reasons as set forth in claim 5. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 5.

Allowable Subject Matter
Claims 14 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pub. 2015/0288483 to Sun et al. discloses adaptively coding scheme, and reference signal patterns.
US Patent 8,582,488 to Xu discloses acquiring method for multicast control channels (MCCHS) information.
US Pub. 2017/0325260 to Guo et al. discloses method and apparatus for initial access in wireless communication systems.
US Pub. 2019/0363848 to Sun et al. discloses reference signal configuration method, network side device and user equipment.
US Pub. 2018/0324732 to Part et al. discloses communicating reference signal for broadcast channel.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEED GIDADO/           Primary Examiner, Art Unit 2464